


Exhibit 10.14

 

[ex1014image001.jpg]

 

SUPERGEN, INC.

 

EXECUTIVE EMPLOYMENT AND CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT
AGREEMENT

 

This Executive Employment and Confidential Information and Invention Assignment
Agreement (the “Agreement”) is made and entered into as of January 1, 2004 (the
“Effective Date”) by and between SuperGen, Inc., a Delaware corporation (the
“Company”), and James S. Manuso (“Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive desire to establish the terms on which the
Company will employ Executive as its President and Chief Executive Officer.

 

NOW, THEREFORE, in consideration of the premises and mutual promises, covenants,
and conditions contained herein, the Company and Executive agree on the terms
and conditions set forth herein as follows:

 

AGREEMENT

 


1.                                      TERM.  THE COMPANY HEREBY EMPLOYS
EXECUTIVE AND EXECUTIVE HEREBY ACCEPTS EMPLOYMENT, ON THE TERMS AND CONDITIONS
SET FORTH HEREIN.  THE TERM OF THIS AGREEMENT SHALL COMMENCE UPON THE EFFECTIVE
DATE AND SHALL CONTINUE UNTIL AND INCLUDING DECEMBER 31, 2006.


 


2.                                      POSITIONS AND DUTIES.  EXECUTIVE AGREES
TO SERVE THE COMPANY AS ITS PRESIDENT AND CHIEF EXECUTIVE OFFICER, OR IN SUCH
OTHER EXECUTIVE CAPACITY AS THE BOARD MAY FROM TIME TO TIME REQUEST.  DURING THE
TERM OF THIS AGREEMENT, EXECUTIVE WILL HAVE ALL DUTIES AND RESPONSIBILITIES THAT
ARE REASONABLY CONSISTENT WITH THESE TITLES AND POSITIONS AND WILL DEVOTE ALL OF
HIS NORMAL BUSINESS TIME AND ATTENTION TO, AND USE HIS BEST EFFORTS TO ADVANCE,
THE BUSINESS OF THE COMPANY.  EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY
OTHER EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE BOARD OF DIRECTORS (THE “BOARD”),
EXCEPT THAT WITHOUT THE PRIOR APPROVAL, EXECUTIVE MAY SERVE ON THE BOARD OF
DIRECTORS OF OTHER COMPANIES IF IN SO DOING EXECUTIVE DOES NOT VIOLATE THE TERMS
OF THIS AGREEMENT.


 


3.                                      CONFIDENTIAL INFORMATION.


 


3.1                               COMPANY INFORMATION.  EXECUTIVE AGREES AT ALL
TIMES DURING THE TERM OF HIS EMPLOYMENT AND THEREAFTER, TO HOLD IN THE STRICTEST
CONFIDENCE, AND NOT TO


 

--------------------------------------------------------------------------------



 


USE, EXCEPT FOR THE BENEFIT OF THE COMPANY, OR TO DISCLOSE TO ANY PERSON, FIRM
OR CORPORATION WITHOUT WRITTEN AUTHORIZATION OF THE BOARD, ANY CONFIDENTIAL
INFORMATION OF THE COMPANY, EXCEPT UNDER A NON-DISCLOSURE AGREEMENT DULY
AUTHORIZED AND EXECUTED BY THE COMPANY.  EXECUTIVE UNDERSTANDS THAT
“CONFIDENTIAL INFORMATION” MEANS ANY NON-PUBLIC INFORMATION THAT RELATES TO THE
ACTUAL OR ANTICIPATED BUSINESS OR RESEARCH AND DEVELOPMENT OF THE COMPANY,
TECHNICAL DATA, TRADE SECRETS OR KNOW-HOW, INCLUDING, BUT NOT LIMITED TO,
RESEARCH, PRODUCT PLANS OR OTHER INFORMATION REGARDING COMPANY’S PRODUCTS OR
SERVICES AND MARKETS THEREFOR, CUSTOMER LISTS AND CUSTOMERS (INCLUDING, BUT NOT
LIMITED TO, CUSTOMERS OF THE COMPANY ON WHOM EXECUTIVE CALLED WITH WHOM
EXECUTIVE BECAME ACQUAINTED DURING THE TERM OF HIS EMPLOYMENT), SOFTWARE
DEVELOPMENTS, INVENTIONS, PROCESSES, FORMULAS, TECHNOLOGY, DESIGNS, DRAWINGS,
ENGINEERING, HARDWARE CONFIGURATION INFORMATION, MARKETING, FINANCES OR OTHER
BUSINESS INFORMATION.  EXECUTIVE FURTHER UNDERSTANDS THAT CONFIDENTIAL
INFORMATION DOES NOT INCLUDE ANY OF THE FOREGOING ITEMS THAT HAVE BECOME
PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE THROUGH NO WRONGFUL ACT OF
EXECUTIVE’S OR OF OTHERS WHO WERE UNDER CONFIDENTIALITY OBLIGATIONS AS TO THE
ITEM OR ITEMS INVOLVED OR IMPROVEMENTS OR NEW VERSIONS THEREOF.


 


3.2                               FORMER EMPLOYER INFORMATION.  EXECUTIVE AGREES
THAT HE WILL NOT, DURING HIS EMPLOYMENT WITH THE COMPANY, IMPROPERLY USE OR
DISCLOSE ANY PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY FORMER EMPLOYER OR
OTHER PERSON OR ENTITY AND THAT HE WILL NOT BRING ONTO THE PREMISES OF THE
COMPANY ANY UNPUBLISHED DOCUMENT OR PROPRIETARY INFORMATION BELONGING TO ANY
SUCH EMPLOYER, PERSON OR ENTITY UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER,
PERSON OR ENTITY.


 


3.3                               THIRD PARTY INFORMATION.  EXECUTIVE RECOGNIZES
THAT THE COMPANY HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES
THEIR CONFIDENTIAL OR PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S
PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR
CERTAIN LIMITED PURPOSES.  EXECUTIVE AGREES TO HOLD ALL SUCH CONFIDENTIAL OR
PROPRIETARY INFORMATION IN THE STRICTEST CONFIDENCE AND NOT TO DISCLOSE IT TO
ANY PERSON, FIRM OR CORPORATION OR TO USE IT EXCEPT AS NECESSARY IN CARRYING OUT
EXECUTIVE’S WORK FOR THE COMPANY’S CONSISTENT WITH THE COMPANY’S AGREEMENT WITH
SUCH THIRD PARTY.


 


4.                                      INVENTIONS.


 


4.1                               INVENTIONS RETAINED AND LICENSED.  EXCEPT AS
LISTED ON EXHIBIT A, EXECUTIVE DOES NOT HAVE ANY INVENTIONS, ORIGINAL WORKS OF
AUTHORSHIP, DEVELOPMENTS, IMPROVEMENTS, AND TRADE SECRETS WHICH WERE MADE BY HIM
PRIOR TO HIS EMPLOYMENT WITH THE COMPANY (COLLECTIVELY REFERRED TO AS “PRIOR
INVENTIONS”), WHICH BELONG TO HIM, WHICH MAY RELATE TO THE COMPANY’S PROPOSED
BUSINESS, PRODUCTS OR RESEARCH AND DEVELOPMENT, AND WHICH WERE NOT PREVIOUSLY
ASSIGNED TO THE COMPANY.  IF IN THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, EXECUTIVE INCORPORATES INTO A COMPANY PRODUCT, PROCESS OR SERVICE A
PRIOR INVENTION OWNED BY EXECUTIVE OR IN WHICH EXECUTIVE HAS AN INTEREST,
EXECUTIVE HEREBY GRANTS TO THE COMPANY A NONEXCLUSIVE, ROYALTY-FREE, FULLY
PAID-UP, IRREVOCABLE, PERPETUAL, WORLDWIDE LICENSE TO

 

2

--------------------------------------------------------------------------------


 


MAKE, HAVE MADE, MODIFY, USE AND SELL SUCH PRIOR INVENTION AS PART OF OR IN
CONNECTION WITH SUCH PRODUCT, PROCESS OR SERVICE, AND TO PRACTICE ANY METHOD
RELATED THERETO.


 


4.2                               ASSIGNMENT OF INVENTIONS.  EXECUTIVE AGREES
THAT EXECUTIVE WILL PROMPTLY MAKE FULL WRITTEN DISCLOSURE TO THE COMPANY, WILL
HOLD IN TRUST FOR THE SOLE RIGHT AND BENEFIT OF THE COMPANY, AND HEREBY ASSIGNS
TO THE COMPANY, OR ITS DESIGNEE, ALL EXECUTIVE’S RIGHT, TITLE, AND INTEREST IN
AND TO ANY AND ALL INVENTIONS, ORIGINAL WORKS OF AUTHORSHIP, DEVELOPMENTS,
CONCEPTS, IMPROVEMENTS, DESIGNS, DISCOVERIES, IDEAS, TRADEMARKS OR TRADE
SECRETS, WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR SIMILAR
LAWS, WHICH EXECUTIVE MAY SOLELY OR JOINTLY CONCEIVE OR DEVELOP OR REDUCE TO
PRACTICE, OR CAUSE TO BE CONCEIVED OR DEVELOPED OR REDUCED TO PRACTICE, DURING
THE PERIOD OF TIME EXECUTIVE IS IN THE EMPLOY OF THE COMPANY (COLLECTIVELY
REFERRED TO AS “INVENTIONS”), EXCEPT AS PROVIDED IN SECTION 4.6 BELOW. 
EXECUTIVE FURTHER ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP WHICH ARE
MADE BY HIM (SOLELY OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF AND DURING THE
PERIOD OF HIS EMPLOYMENT WITH THE COMPANY, AND WHICH ARE PROTECTIBLE BY
COPYRIGHT, ARE “WORKS MADE FOR HIRE,” AS THAT TERM IS DEFINED IN THE UNITED
STATES COPYRIGHT ACT.  EXECUTIVE UNDERSTANDS AND AGREES THAT THE DECISION
WHETHER OR NOT TO COMMERCIALIZE OR MARKET ANY INVENTION DEVELOPED BY EXECUTIVE
SOLELY OR JOINTLY WITH OTHERS IS WITHIN THE COMPANY’S SOLE DISCRETION AND FOR
THE COMPANY’S SOLE BENEFIT AND THAT NO ROYALTY WILL BE DUE TO EXECUTIVE AS A
RESULT OF THE COMPANY’S EFFORTS TO COMMERCIALIZE OR MARKET ANY SUCH INVENTION.


 


4.3                               INVENTIONS ASSIGNED TO THE UNITED STATES. 
EXECUTIVE AGREES TO ASSIGN TO THE UNITED STATES GOVERNMENT ALL HIS RIGHT, TITLE,
AND INTEREST IN AND TO ANY AND ALL INVENTIONS WHENEVER SUCH FULL TITLE IS
REQUIRED TO BE IN THE UNITED STATES BY A CONTRACT BETWEEN THE COMPANY AND THE
UNITED STATES OR ANY OF ITS AGENCIES.


 


4.4                               MAINTENANCE OF RECORDS.  EXECUTIVE AGREES TO
KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL INVENTIONS MADE BY
EXECUTIVE (SOLELY OR JOINTLY WITH OTHERS) DURING THE PERIOD OF HIS EMPLOYMENT
WITH THE COMPANY.  THE RECORDS WILL BE IN THE FORM OF NOTES, SKETCHES, DRAWINGS,
AND ANY OTHER FORMAT THAT MAY BE SPECIFIED BY THE COMPANY.  THE RECORDS WILL BE
AVAILABLE TO AND REMAIN THE SOLE PROPERTY OF THE COMPANY AT ALL TIMES.


 


4.5                               PATENT AND COPYRIGHT REGISTRATIONS.  EXECUTIVE
AGREES TO ASSIST THE COMPANY, OR ITS DESIGNEE, AT THE COMPANY’S EXPENSE, IN
EVERY PROPER WAY TO SECURE THE INTELLECTUAL PROPERTY RIGHTS RELATING THERETO IN
ANY AND ALL COUNTRIES, INCLUDING THE DISCLOSURE TO THE COMPANY OF ALL PERTINENT
INFORMATION AND DATA WITH RESPECT THERETO, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS AND ALL OTHER INSTRUMENTS WHICH THE COMPANY
SHALL DEEM NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER
TO ASSIGN AND CONVEY TO THE COMPANY, ITS SUCCESSORS, ASSIGNS, AND NOMINEES THE
SOLE AND EXCLUSIVE RIGHTS, TITLE AND INTEREST IN AND TO SUCH INVENTIONS, AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO.  EXECUTIVE FURTHER AGREES THAT HIS OBLIGATION TO EXECUTE OR
CAUSE TO BE EXECUTED WHEN IT IS IN HIS POWER TO DO SO, ANY SUCH INSTRUMENT OR
PAPERS SHALL CONTINUE AFTER THE TERMINATION OF THIS AGREEMENT.  IF THE COMPANY
IS UNABLE BECAUSE OF EXECUTIVE’S MENTAL OR PHYSICAL INCAPACITY OR FOR ANY OTHER
REASON TO SECURE EXECUTIVE’S

 

3

--------------------------------------------------------------------------------


 

signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions or original works
of authorship assigned to the Company as above, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney in fact, to act for and in Executive’s
behalf and stead to execute and file any such applications an to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive.


 


4.6                               EXCEPTION TO ASSIGNMENTS.  EXECUTIVE
UNDERSTANDS THAT THE PROVISION OF THIS AGREEMENT REQUIRING ASSIGNMENT OF
INVENTIONS TO THE COMPANY DO NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY
UNDER THE PROVISIONS OF CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED AS
EXHIBIT B).  EXECUTIVE WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY
INVENTIONS THAT EXECUTIVE BELIEVES MEET THE CRITERIA IN CALIFORNIA LABOR CODE
SECTION 2870.


 


5.                                      OFFICE.  THE COMPANY SHALL PROVIDE
EXECUTIVE WITH AN OFFICE AT THE LOCATION OF THE COMPANY’S PRIMARY BUSINESS
OPERATIONS THAT IS CONSISTENT WITH HIS POSITIONS AND TITLES.


 


6.                                      COMPENSATION AND FRINGE BENEFITS.


 


6.1                               BASE SALARY.  FOR ALL SERVICES RENDERED BY
EXECUTIVE PURSUANT TO THIS AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE A BASE
SALARY (THE “BASE SALARY”) AT THE ANNUAL RATE OF NOT LESS THAN FOUR HUNDRED
THOUSAND DOLLARS ($400,000).  THE BASE SALARY SHALL BE PAID IN PERIODIC
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES. 
EXECUTIVE’S ANNUAL SALARY SHALL BE ADJUSTED ANNUALLY ON JANUARY 1 OF EACH YEAR
TO COMPENSATE FOR CHANGES IN THE COST OF LIVING.  THE AMOUNT OF EACH ANNUAL COST
OF LIVING INCREASE SHALL BE TWICE THE RATE DETERMINED FOR SUCH ANNUAL PERIOD BY
THE “CONSUMER PRICE INDEX FOR URBAN WAGE EARNERS AND CLERICAL WORKERS (ALL
ITEMS) PUBLISHED BY THE BUREAU OF LABOR STATISTICS, U.S. DEPARTMENT OF LABOR
(1967 EQUALS 100).”


 


6.2                               BONUSES.


 


(A)                                  EXECUTIVE SHALL BE ENTITLED TO A GUARANTEED
BONUS OF ONE HUNDRED THOUSAND DOLLARS ($100,000) ON DECEMBER 31 OF EACH YEAR
DURING THE TERM OF THIS AGREEMENT, PROVIDED THAT HE REMAINS CONTINUOUSLY
EMPLOYED BY THE COMPANY THROUGH EACH APPLICABLE DATE (THE “GUARANTEED BONUS”),
EXCEPTING FOR THE FIRST YEAR OF EMPLOYMENT, DURING WHICH EXECUTIVE MAY TAKE DOWN
ALL OR PART OF THE GUARANTEED BONUS AT ANY TIME AFTER JANUARY 1, 2004.  THE
GUARANTEED BONUS FOR THE SECOND AND THIRD YEARS OF EXECUTIVE’S EMPLOYMENT WILL
BE PAID NO LATER THAN JANUARY 31 OF THE FOLLOWING YEAR FOR WHICH SUCH GUARANTEED
BONUS IS EARNED IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND
POLICIES.


 


(B)                                 EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN
ANNUAL PERFORMANCE-BASED BONUS OF TWO HUNDRED AND FIFTY THOUSAND DOLLARS
($250,000) BASED UPON

 

4

--------------------------------------------------------------------------------


 


ACHIEVEMENT OF CERTAIN CRITERIA TO BE SPECIFIED BY THE COMPENSATION COMMITTEE OF
THE BOARD (“COMPENSATION COMMITTEE”), INCLUDING (WITHOUT LIMITATION) REVENUE AND
PROFITABILITY TARGETS AND/OR OTHER ORGANIZATIONAL AND STRATEGIC MILESTONES (THE
“PERFORMANCE BONUS”; AND TOGETHER WITH THE GUARANTEED BONUS, THE “BONUSES”). 
THE PERFORMANCE BONUS SHALL BE BASED UPON ACHIEVING PERFORMANCE OBJECTIVES
DURING EACH CALENDAR YEAR AND SHALL BE PAYABLE NO LATER THAN MARCH 31 OF THE
FOLLOWING YEAR IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND
POLICIES.


 


6.3                               STOCK OPTIONS.


 


(A)                                  EXECUTIVE SHALL BE PERMITTED TO PARTICIPATE
IN ANY STOCK OPTION AND SIMILAR PLANS AS ADOPTED BY THE COMPANY FROM TIME TO
TIME FOR THE GRANT OF STOCK OPTIONS AND OTHER EQUITY INCENTIVES TO THE COMPANY’S
EMPLOYEES.  ON THE EFFECTIVE DATE AND ON EACH ANNIVERSARY THEREAFTER DURING THE
TERM OF THIS AGREEMENT (SUBJECT TO EXECUTIVE’S CONTINUOUS EMPLOYMENT WITH THE
COMPANY THROUGH EACH SUCH ANNIVERSARY), THE COMPANY SHALL GRANT EXECUTIVE A
STOCK OPTION, WHICH WILL BE, TO THE EXTENT POSSIBLE UNDER THE $100,000 RULE OF
SECTION 422(D) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN
“INCENTIVE STOCK OPTION” (AS DEFINED IN SECTION 422 OF THE CODE), UNDER THE
COMPANY’S 2003 STOCK PLAN (THE “PLAN”) TO PURCHASE 250,000 SHARES OF THE
COMPANY’S COMMON STOCK (AS ADJUSTED FOR STOCK SPLITS AND STOCK COMBINATIONS THAT
MAY OCCUR AFTER THE DATE OF THIS AGREEMENT), WHICH EACH SUCH OPTION SHALL HAVE A
PER SHARE EXERCISE PRICE EQUAL TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON
STOCK ON THE APPLICABLE DATE OF GRANT (EACH AN “ANNUAL OPTION” AND COLLECTIVELY,
THE “ANNUAL OPTIONS”).  SUBJECT TO THE ACCELERATED VESTING PROVISIONS SET FORTH
HEREIN, EACH ANNUAL OPTION WILL VEST AS TO 1/12TH OF THE SHARES SUBJECT TO SUCH
OPTION EACH MONTH FOLLOWING ITS DATE OF GRANT, SO THAT EACH ANNUAL OPTION WILL
BE FULLY VESTED AND EXERCISABLE ONE YEAR FROM ITS GRANT DATE, SUBJECT TO
EXECUTIVE’S CONTINUOUS SERVICE TO THE COMPANY THROUGH EACH RELEVANT VESTING
DATE.  NOTWITHSTANDING THE ABOVE, IN THE EVENT OF A CHANGE IN CONTROL (AS
DEFINED IN SECTION 8.1 BELOW) OF THE COMPANY PRIOR TO THE GRANTING OF ALL ANNUAL
OPTIONS, THEN THE SECURITIES UNDERLYING ALL OF THE THEN REMAINING YET UNVESTED
ANNUAL OPTIONS SHALL BE ACCELERATED WITH RESPECT TO THEIR VESTING AND SHALL BE
GRANTED IN THEIR ENTIRETY TO EXECUTIVE.


 


(B)                                 ON THE EFFECTIVE DATE, THE COMPANY SHALL
GRANT EXECUTIVE A STOCK OPTION, WHICH WILL BE, TO THE EXTENT POSSIBLE UNDER THE
$100,000 RULE OF SECTION 422(D) OF THE CODE, AN “INCENTIVE STOCK OPTION” (AS
DEFINED IN SECTION 422 OF THE CODE), UNDER THE PLAN TO PURCHASE 1,000,000 SHARES
OF THE COMPANY’S COMMON STOCK, WHICH SUCH OPTION SHALL HAVE A PER SHARE EXERCISE
PRICE EQUAL TO THE FAIR MARKET VALUE OF THE COMPANY’S COMMON STOCK ON THE
EFFECTIVE DATE (THE “PERFORMANCE OPTION” AND TOGETHER WITH THE ANNUAL OPTIONS,
THE “OPTIONS”).  THE PERFORMANCE OPTION SHALL VEST UPON THE COMPANY’S
ACHIEVEMENT OF THE FOLLOWING PERFORMANCE MILESTONES, SUBJECT TO EXECUTIVE’S
CONTINUOUS EMPLOYMENT WITH THE COMPANY THROUGH THE DATE ANY SUCH PERFORMANCE
MILESTONE IS ACHIEVED:


 

•                  50,000 shares subject to the Performance Option will vest
upon European approval of Orathecin;

 

5

--------------------------------------------------------------------------------


 

•                  50,000 shares subject to the Performance Option will vest
upon European approval of Decitabine;

 

•                  200,000 shares subject to the Performance Option will vest
upon the securing of a significant corporate partner for one or more of the
Company’s drugs or $25,000,000 in additional financing;

 

•                  200,000 shares subject to the Performance Option will vest
upon the Company achieving annual gross sales of $30,000,000 or more;

 

•                  50,000 shares subject to the Performance Option will vest
upon the acquisition from a third party of at least one Phase II or more
advanced stage compound;

 

•                  100,000 shares subject to the Performance Option will vest
upon completion of Phase III of a compound acquired during Executive’s tenure as
the Company’s Chief Executive Officer during the term of this Agreement;

 

•                  100,000 shares subject to the Performance Option will vest
upon FDA approval of a compound acquired by the Company during the term of this
Agreement; and

 

•                  250,000 shares subject to the Performance Option will vest
upon achievement of additional milestone(s) to be agreed upon with the Board.

 


(C)                                  EACH OPTION SHALL HAVE A TERM OF TEN (10)
YEARS FROM ITS DATE OF GRANT, SUBJECT TO EARLIER TERMINATION IN CONNECTION WITH
EXECUTIVE’S TERMINATION OF SERVICE TO THE COMPANY AS PROVIDED IN THE OPTION
AGREEMENTS.  THE OPTIONS WILL BE SUBJECT TO THE TERMS, DEFINITIONS AND
PROVISIONS OF THE PLAN AND THE STOCK OPTION AGREEMENTS TO BE EXECUTED BY AND
BETWEEN EXECUTIVE AND THE COMPANY (THE “OPTION AGREEMENTS”), ALL OF WHICH
DOCUMENTS WILL HAVE TERMS SUBSTANTIALLY IDENTICAL TO THAT OF EXECUTIVE’S
PREDECESSOR AS CHIEF EXECUTIVE OFFICER AND ARE INCORPORATED HEREIN BY REFERENCE.


 


6.4                               LIFE INSURANCE.  DURING THE TERM OF THE
AGREEMENT, THE COMPANY WILL PAY THE FULL PREMIUM ON A $4 MILLION KEY PERSON LIFE
INSURANCE POLICY COVERING EXECUTIVE.  EXECUTIVE WILL BE ENTITLED TO SELECT
PERSONAL BENEFICIARIES FOR 25% OF THE PROCEEDS OF THE INSURANCE POLICY.  THE
COMPANY WILL PROVIDE EXECUTIVE WITH ADDITIONAL CASH COMPENSATION AT THE END OF
EACH CALENDAR YEAR TO FULLY OFFSET TAXES ATTRIBUTABLE TO EXECUTIVE AS A RESULT
OF PAYMENT OF THE LIFE INSURANCE PREMIUMS BY THE COMPANY.


 


6.5                               OTHER BENEFITS.  EXECUTIVE SHALL BE ENTITLED
TO PARTICIPATE IN SUCH GROUP LIFE, PENSION, DISABILITY, ACCIDENT, HOSPITAL AND
MEDICAL INSURANCE PLANS, AND SUCH

 

6

--------------------------------------------------------------------------------


 


OTHER PLAN OR PLANS WHICH MAY BE INSTITUTED BY THE COMPANY FOR THE BENEFIT OF
ITS EXECUTIVE EMPLOYEES GENERALLY, UPON SUCH TERMS AS MAY BE THEREIN PROVIDED OF
GENERAL APPLICATION TO ALL EXECUTIVE EMPLOYEES OF THE COMPANY AND SUCH OTHER
BENEFITS AS ARE MUTUALLY DEEMED APPROPRIATE BY THE COMPENSATION COMMITTEE AND
EXECUTIVE TO THE POSITION HELD BY EXECUTIVE AND TO THE DISCHARGE OF EXECUTIVE’S
DUTIES.  EXECUTIVE SHALL BE ENTITLED TO NOT LESS THAN TWENTY (20) BUSINESS DAYS’
VACATION PER YEAR, WITH REMUNERATION, WHICH SHALL BE COORDINATED WITH THE
VACATION PERIODS OF OTHER OFFICERS OF THE COMPANY IN A MANNER THAT WILL MINIMIZE
DISRUPTION OF THE COMPANY’S MANAGEMENT EFFORTS.


 

6.6                               Additional Compensation.  Executive shall also
be eligible to receive such additional salary or other incentive compensations
as the Compensation Committee may, in its sole discretion, determine from time
to time.

 


7.                                      EXPENSES.


 


7.1                               AUTOMOBILE EXPENSE.   UP TO A MAXIMUM OF
TWENTY THOUSAND DOLLARS ($20,000) ANNUALLY, THE COMPANY WILL LEASE AND PAY FOR
THE MAINTENANCE OF AN AUTOMOBILE SELECTED BY EXECUTIVE FOR HIS EXCLUSIVE USE. 
THE COMPANY WILL ALSO PAY FOR AUTOMOBILE INSURANCE FOR THE EXECUTIVE, UP TO A
MAXIMUM OF THREE THOUSAND DOLLARS ($3,000) ANNUALLY.


 


7.2                               BUSINESS EXPENSES.  THE COMPANY WILL PAY OR
REIMBURSE EXECUTIVE FOR REASONABLE TRAVEL, ENTERTAINMENT OR OTHER EXPENSES
INCURRED BY EXECUTIVE IN THE FURTHERANCE OF OR IN CONNECTION WITH THE
PERFORMANCE OF EXECUTIVE’S DUTIES HEREUNDER IN ACCORDANCE WITH THE COMPANY’S
ESTABLISHED POLICIES.  EXECUTIVE SHALL FURNISH THE COMPANY WITH EVIDENCE OF THE
INCURRENCE OF SUCH EXPENSES WITHIN A REASONABLE PERIOD OF TIME FROM THE DATE
THAT THEY WERE INCURRED.


 


7.3                               RELOCATION EXPENSES.  THE COMPANY WILL PAY OR
REIMBURSE EXECUTIVE FOR ALL REASONABLE RELOCATION EXPENSES INCURRED BY EXECUTIVE
IN CONNECTION WITH HIS AND HIS FAMILY’S RELOCATION FROM NEW YORK TO CALIFORNIA,
INCLUDING, BUT NOT LIMITED TO SHORT-TERM HOTEL COSTS OR APARTMENT RENTAL FOR
EXECUTIVE FOR A PERIOD NOT TO EXCEED THREE (3) MONTHS, HOUSE-HUNTING TRAVEL BY
EXECUTIVE’S SPOUSE AND ALL HOUSEHOLD GOODS MOVING COSTS.  THE TOTAL OF ALL SUCH
AMOUNTS WILL NOT EXCEED $60,000.  THE COMPANY WILL PROVIDE EXECUTIVE WITH
ADDITIONAL CASH COMPENSATION AT THE END OF THE CALENDAR YEAR TO FULLY OFFSET
TAXES ATTRIBUTABLE TO EXECUTIVE AS A RESULT OF PAYMENT OF SUCH REASONABLE
RELOCATION EXPENSES BY THE COMPANY.


 


8.                                      TERMINATION BENEFITS.


 


8.1                               TERMINATION BENEFITS.  IF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY IS TERMINATED BY THE COMPANY AS A RESULT OF AN
“INVOLUNTARY TERMINATION” (AS DEFINED BELOW) WITHIN ONE (1) YEAR FOLLOWING A
“CHANGE IN CONTROL” (AS DEFINED BELOW), EXECUTIVE SHALL BE ENTITLED TO RECEIVE
THE FOLLOWING SEVERANCE BENEFITS:  (1) A LUMP SUM PAYMENT EQUIVALENT TO ONE
(1) YEAR OF EXECUTIVE’S THEN CURRENT BASE SALARY; AND (2) A LUMP SUM PAYMENT
EQUIVALENT TO ANY UNPAID AMOUNT OF THE BONUSES REFERENCED IN

 

7

--------------------------------------------------------------------------------


 


SECTION 6.2, UP TO A MAXIMUM OF FIVE HUNDRED THOUSAND DOLLARS ($500,000); AND
(3) FULL ACCELERATION OF THE VESTING OF ANY THEN UNVESTED STOCK OPTIONS HELD BY
EXECUTIVE.


 

For the purposes of this Agreement, “Involuntary Termination” means (i) without
Executive’s express written consent, a significant reduction of Executive’s
duties, position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction; (ii) without
Executive’s express written consent, a substantial reduction, without good
business reasons, of the facilities and prerequisites (including office space
and location) available to Executive immediately prior to such reduction; (iii)
without Executive’s express written consent, a material reduction by the Company
of Executive’s base salary as in effect immediately prior to such reduction;
(iv) without Executive’s express written consent, a material reduction by the
Company in the kind or level of employee benefits to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package is significantly reduced; (v) without Executive’s express
written consent, the relocation of Executive to a facility or a location more
than fifty (50) miles from the current location of the Company, or (vi) any
purported termination of Executive other than for “Cause” (as defined below).

 

For the purposes of this Agreement, “Change in Control” means the occurrence of
any of the following events: (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; (ii) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; or (iii) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least outstanding or by being converted into
voting securities of the surviving entity or its parent) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

For the purposes of this Agreement, “Cause” means (i) any act of personal
dishonesty taken by the Executive in connection with his responsibilities as a
Service Provider which is intended to result in personal enrichment of the
Executive, (ii) the Executive’s conviction of a felony, (iii) any act by the
Executive that constitutes material misconduct and is injurious to the Company,
or (iv) continued violations by the Executive of the Executive’s obligations to
the Company.

 


8.2                               LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE
SEVERANCE AND OTHER BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE
TO EXECUTIVE, INCLUDING BUT NOT LIMITED TO, THE ACCELERATED VESTING OF ANY STOCK
OPTIONS PREVIOUSLY OR HEREAFTER GRANTED TO EXECUTIVE, (I) CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND (II) WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY

 

8

--------------------------------------------------------------------------------


 

Section 4999 of the Code (the “Excise Tax”), then Executive’s benefits under
this Agreement shall be reduced to the extent necessary in order to avoid such
benefits being subject to the Excise Tax.


 

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code.  The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

 


9.                                      ARBITRATION AND EQUITABLE RELIEF.


 


9.1                               ARBITRATION.  IN CONSIDERATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, THE COMPANY’S PROMISE TO ARBITRATE ALL
EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE
COMPANY’S PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND EXECUTIVE’S
RECEIPT OF THE COMPENSATION AND OTHER BENEFITS PAID TO EXECUTIVE BY THE COMPANY,
AT PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES
CLAIMS OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER,
DIRECTOR, SHAREHOLDER OR BENEFIT PAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY, OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION
RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH
1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW. 
DISPUTES WHICH EXECUTIVE AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER THE STATE OR
FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE CALIFORNIA LABOR CODE,
CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL TERMINATION AND ANY STATUTORY
CLAIMS.  EXECUTIVE FURTHER UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO
APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH EXECUTIVE.


 


9.2                               PROCEDURE.  EXECUTIVE AGREES THAT ANY
ARBITRATION WILL BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”)
AND THAT THE NEUTRAL ARBITRATOR WILL BE SELECTED IN A MANNER CONSISTENT WITH ITS
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES.  EXECUTIVE AGREES THAT
THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT TO ANY PARTY
TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION
AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR

 

9

--------------------------------------------------------------------------------


 

to any arbitration hearing.  Executive also agrees that the arbitrator shall
have the power to award any remedies, including attorneys’ fees and costs,
available under applicable law.  Executive understands the Company will pay for
any administrative or hearing fees charged by the arbitrator or AAA, except that
Executive shall pay the first $125.00 of any filing fees associated with any
arbitration he initiates.  Executive agrees that the arbitrator shall administer
and conduct any arbitration in a manner consistent with the rules and that to
the extent that the AAA’s National Rules for the Resolution of Employment
Disputes conflict with the Rules, the Rules shall take precedence.  Executive
agrees that the decision of the arbitrator shall be in writing.


 


9.3                               REMEDY.  EXCEPT AS PROVIDED BY THE RULES AND
THIS AGREEMENT, ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR
ANY DISPUTE BETWEEN EXECUTIVE AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED
FOR AND BY THE RULES AND THIS AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL
BE PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION.  NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO
DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR
SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED
BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


 


9.4                               AVAILABILITY OF INJUNCTIVE RELIEF.  IN
ADDITION TO THE RIGHT UNDER THE RULES TO PETITION TO THE COURT FOR PROVISIONAL
RELIEF, EXECUTIVE AGREES THAT ANY PARTY MAY ALSO PETITION THE COURT FOR
INJUNCTIVE RELIEF WHETHER EITHER PARTY ALLEGES OR CLAIMS A VIOLATION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT REGARDING TRADE SECRETS, CONFIDENTIAL
INFORMATION, NONSOLICITATION OF LABOR CODE '2870.  EXECUTIVE UNDERSTANDS THAT
ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT WILL CAUSE IRREPARABLE
INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND
BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION.  IN THE EVENT
EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER REASONABLE COSTS AND ATTORNEY FEES.


 


9.5                               ADMINISTRATIVE RELIEF.  EXECUTIVE UNDERSTANDS
THAT THIS AGREEMENT DOES NOT PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE
CLAIM WITH A LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT
OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, OR
THE WORKERS’ COMPENSATION BOARD.  THIS AGREEMENT, HOWEVER, DOES PRECLUDE
EXECUTIVE FROM PURSING COURT ACTION REGARDING ANY SUCH CLAIM.


 


9.6                               VOLUNTARY NATURE OF THIS AGREEMENT.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY
AND WITHOUT ANY DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. 
EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT AND HAS ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE
TERMS, CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND
IT, INCLUDING THAT  EXECUTIVE IS WAIVING HIS RIGHT TO A JURY TRIAL.  FINALLY,
EXECUTIVE AGREES THAT HE HAS BEEN PROVIDE AN OPPORTUNITY TO SEEK THE ADVICE OF
AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------


 


10.                               CONTRACT RENEWAL.  THIS AGREEMENT IS
AUTOMATICALLY RENEWED FOR A SUCCESSIVE THREE (3) YEAR TERM UNLESS EITHER PARTY
GIVES THE OTHER PARTY THREE (3) MONTHS NOTICE PRIOR TO EXPIRATION OF THE
AGREEMENT OF THEIR INTENT NOT TO RENEW THE AGREEMENT.


 


11.                               ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF (A) THE HEIRS, EXECUTORS AN LEGAL
REPRESENTATIVES OF EXECUTIVE UPON EXECUTIVE’S DEATH AND (B) ANY SUCCESSOR OF THE
COMPANY.  ANY SUCH SUCCESSOR OF THE COMPANY SHALL BE DEEMED SUBSTITUTED FOR THE
COMPANY UNDER THE TERMS OF THIS AGREEMENT FOR ALL PURPOSES.  AS USED HEREIN,
“SUCCESSOR” SHALL INCLUDE ANY PERSON, FIRM, CORPORATION OR OTHER BUSINESS ENTITY
WHICH AT ANT TIME, WHETHER BY PURCHASE, MERGER OR OTHERWISE, DIRECTLY OR
INDIRECTLY ACQUIRES ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE
COMPANY.  NONE OF THE RIGHTS OF EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION
PAYABLE PURSUANT TO THIS AGREEMENT SHALL BE ASSIGNABLE OR TRANSFERABLE EXCEPT
THROUGH A TESTAMENTARY DISPOSITION OR BY THE LAWS OF DESCENT AND DISTRIBUTION
UPON THE DEATH OF EXECUTIVE.  ANY ATTEMPTED ASSIGNMENT, TRANSFER, CONVEYANCE OR
OTHER DISPOSITION (OTHER THAN AS AFORESAID) OF ANY INTEREST IN THE RIGHTS OF
EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION HEREUNDER SHALL BE NULL AND VOID.


 


12.                               NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS CALLED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN IF DELIVERED PERSONALLY OR THREE (3) DAYS AFTER BEING MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, PREPAID AND ADDRESSED TO
THE PARTIES OR THEIR SUCCESSORS IN INTEREST AT THE FOLLOWING ADDRESSES, OR AT
SUCH OTHER ADDRESSES AS THE PARTIES MAY DESIGNATE BY WRITTEN NOTICE IN THE
MANNER AFORESAID:

 

If to the Company:

SuperGen, Inc.

 

4140 Dublin Blvd., Suite 200

 

Dublin, CA  94568

 

Attn:

Chief Financial Officer and

 

 

Chairman of the Governance

 

 

and Nominating Committee of

 

 

the SuperGen Board of Directors

 

 

 

If to the Executive:

James S. Manuso

 

5130 Route 212

 

Willow, NY 12495

 


13.                               SEVERABILITY.  IN THE EVENT THAT ANY PROVISION
HEREOF BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE
ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT WITHOUT SAID PROVISION.


 


14.                               ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE PLAN AND OPTION AGREEMENTS, REPRESENTS THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE COMPANY AND EXECUTIVE CONCERNING EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY, AND SUPERSEDES AND REPLACES ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, CONCERNING
EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY.

 

11

--------------------------------------------------------------------------------


 


15.                               WAIVER OF BREACH.  THE WAIVER OF A BREACH OF
ANY TERM OR PROVISION OF THIS AGREEMENT, WHICH MUST BE IN WRITING, WILL NOT
OPERATE AS OR BE CONSTRUED TO BE A WAIVER OF ANY OTHER PREVIOUS OR SUBSEQUENT
BREACH OF THIS AGREEMENT.


 


16.                               HEADINGS.  ALL CAPTIONS AND SECTION HEADINGS
USED IN THIS AGREEMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART
OF THIS AGREEMENT.


 


17.                               NO ORAL MODIFICATION, CANCELLATION OR
DISCHARGE.  THIS AGREEMENT MAY ONLY BE AMENDED, CANCELED OR DISCHARGED IN
WRITING SIGNED BY EXECUTIVE AND THE COMPANY.


 


18.                               TAX WITHHOLDING.  ALL PAYMENTS MADE PURSUANT
TO THIS AGREEMENT WILL BE SUBJECT TO WITHHOLDING OF APPLICABLE TAXES.


 


19.                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF
THE STATE OF CALIFORNIA.


 


20.                               ACKNOWLEDGEMENT.  EXECUTIVE ACKNOWLEDGES THAT
HE HAS HAD THE OPPORTUNITY TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM
HIS PRIVATE ATTORNEY, HAS HAD SUFFICIENT TIME TO, AND HAS CAREFULLY READ AND
FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS AGREEMENT, AND IS KNOWINGLY AND
VOLUNTARILY ENTERING INTO THIS AGREEMENT.


 


21.                               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN COUNTERPARTS, AND EACH COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN
ORIGINAL AND WILL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH
OF THE UNDERSIGNED.


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SUPERGEN, INC.

 

JAMES S. MANUSO

 

 

 

 

 

 

By:

/s/ Walter Lack

 

 

/s/ James S. Manuso

 

 

Walter Lack

 

 

 

Chairman, Governance &

 

 

 

Nominating Committee of the

 

 

 

SuperGen Board of Directors

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVENTIONS RETAINED AND LICENSED

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME – EXEMPTION FROM AGREEMENT

 

(a)                                  Any provision in an employment agreement
which provides that an employee shall assign, or offer to assign, any of his or
her rights in an invention to his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer’s equipment, supplies, facilities, or trade secret
information except for those inventions that either:

 

(1)                                  Relate at the time of conception or
reduction to practice of the invention to the employer’s business, or actual or
demonstrably anticipate research or development of the employer; or

 

(2)                                  Result from any work performed by the
employee for the employer.

 

(b)                                 To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.

 

--------------------------------------------------------------------------------
